Opinion filed May 19, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00030-CV
                                                    __________
 
                                      HILLIARD
ENERGY, LTD.
                                                            

                                                           
V.
 
                                    GOTEC
LAND SERVICES, INC. 
 

 
                                  On
Appeal from the 142nd District Court
 
                                                          Midland
County, Texas
 
                                                 Trial
Court Cause No. CV-46,700
 

 
                                            M
E M O R A N D U M    O P I N I O N
            This is an appeal from a final judgment signed on December 17, 2010.  Appellant, Hilliard
Energy, Ltd., has timely filed a notice of appeal.   However, neither a clerk’s
record nor a reporter’s record have been filed.  We dismiss the appeal for want
of prosecution.
            The
clerk of the trial court and the court reporter have notified this court that
appellant has neither filed a written designation specifying the matters to be
included in the clerk’s record or the reporter’s record nor made arrangements
to pay for the clerk’s record or the reporter’s record.  On April 25, 2011, the
clerk of this court wrote appellant and requested that it forward proof that it
has filed a designation of the clerk’s record and reporter’s record and made
arrangements to pay for the clerk’s record and reporter’s record by May 6, 2011.
The clerk’s letter of April 25 additionally informed appellant that the failure
to provide the requested proof by the date indicated could result in the
dismissal of this appeal. There has been no response to the clerk’s letter of
April 25.
The
failure to file the clerk’s record and reporter’s record appears to be due to
appellant’s acts and omissions. Therefore, pursuant to Tex. R. App. P. 37.3(b) and 42.3(b), the appeal is dismissed
for want of prosecution.
 
                                                                                                PER
CURIAM
 
May 19, 2011
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]
 




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.